Mr. Chief Justice Lawrence delivered the opinion of the Court: In this case the plaintiff declared on a promissory note, payable to his order, by the name and style of the First National Bank of Centralia. The defendant demurred, and the demurrer was sustained. It is extraordinary that Bonner should have taken a note payable to himself by the name and style of the First National Bank of Centralia, but the demurrer admits he did so, and that the defendants gave it. This is not impossible, and may have arisen from some mistake susceptible of explanation. The demurrer, therefore, should have been overruled. It is, however, to be remarked that on the trial the mere production of the note will not prove this averment in the declaration, as it is permitted to do when a note is declared upon as payable to a plaintiff by his proper surname and the initials of his Christian name, or, when made payable to the members of a firm, by the firm name. In this case the note, on its face, raises no presumption that it was made payable to Bonner by the name and style set out in the declaration, and that fact will have to be proved on the trial. The judgment is reversed and the cause remanded. Judgment reversed.